DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Non-Final Rejection office action in response to application Serial No. 17/034,887 filed 09/28/2020. Claim(s) 1-20 have been examined and fully considered. 
Claim(s) 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of EP19200180.8 filed 09/27/2019.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/28/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Drawings Objections
The drawings are objected to as failing to comply with 37 CFR 1.84, as indicated below. Figures 1 and 2 of each component of each figure should be labeled with both alphanumeric and text format.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1, 9 and 19 are objected to because of the following informalities: Claim(s) 1, 9 and 19 uses “if” in the claim language, however, it recommended to replace “if” with “when” to positively claim the limitation. Also, “if” is objected within these claims because this condition does not occur. Appropriate correction is required
Possible Allowable Subject Matter
Claim(s) 1, 9 and 19 are objected to as being dependent upon a objection base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter
	With respect to claim(s) 1, 9 and 19  the claim features below are rendered to be novel and non-obvious, in light of the prior art of record, in combination of either individually and/or
dependently on other prior art which does not teach the claim features 
…determining a plausibility that two data sets are related to one and the same traffic participant in the event of a match between the feature data of two data sets as a function of information assigned to each of the two data sets about a location and a time of acquisition of respective image data from which the two data sets were generated, and 
generating a motion profile of the traffic participant if the plausibility exceeds a threshold.
The dependent claim(s) are objected to as well based on their dependency on the independent claim(s) 1, 9 and 19.
Conclusion
Relevant Application(s)
Smith	(US 2009/0174777)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663